Exhibit 10.3

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of
March 28, 2019, is entered into by and among AIR T, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), and the guarantors
listed on the signature pages hereto (the "Original Guarantors") or from time to
time party hereto by execution of a joinder agreement (the "Additional
Guarantors", and together with the Original Guarantors, the "Guarantors"), as
grantors, pledgors, assignors and debtors (the Borrower, together with the
Guarantors, in such capacities and together with any successors in such
capacities, the "Grantors", and each, a "Grantor"), in favor of MINNESOTA BANK &
TRUST, a Minnesota state banking corporation (together with its successors and
assigns, the “Secured Party”).

 

RECITALS

 

WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of December 21, 2017 (such Credit Agreement, as amended to
date being, the “Original Credit Agreement”), pursuant to which the Lender has
extended credit to the Borrower.

 

WHEREAS, as a condition precedent to the effectiveness of the Original Credit
Agreement, the Borrower and certain Subsidiaries of the Borrower (the “Existing
Guarantors”) executed and delivered to Lender that certain Security Agreement
dated as of December 21, 2017 (the “Existing Security Agreement”), pursuant to
which the Borrower and the the Existing Guarantors granted a first priority
security interest in their assets to the Secured Party as collateral for all
obligations of the Borrower to the Secured Party.

 

WHEREAS, the Borrower and the Secured Party have entered into that certain
Amended and Restated Credit dated as of even date herewith, amending and
restating the Original Credit Agreement in its entirety (such Amended and
Restated Credit Agreement, as it may be amended, modified, supplemented,
replaced or restated from time to time being, the “Credit Agreement”;
capitalized terms not otherwise defined herein being used herein as therein
defined.

 

WHEREAS, as a condition to the effectiveness of the Credit Agreement, Lender
requires that the Existing Security Agreement be amended and restated in its
entirety by this Agreement.

 

WHEREAS, Borrower and each of the Guarantors has determined that the execution,
delivery and performance of this Agreement are in its best business and
pecuniary interest.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Existing Security Agreement in its
entirety to read as follows::

 

1.     Definitions.

 

(a)     Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.

 

(b)    The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

 

(c)     In addition, the following terms shall have the meanings set forth
below:

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

 

“Collateral” has the meaning provided in Section 2 hereof.

 

2

--------------------------------------------------------------------------------

 

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.

 

“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.

 

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.

 

“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing, (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses and (iv) other agreements with respect to any rights in any
of the items described in the foregoing clauses (i), (ii), and (iii).

 

“Issuer” means the issuer of any Pledged Equity.

 

“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.

 

3

--------------------------------------------------------------------------------

 

 

“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.

 

“Pledged Equity” means, with respect to each Grantor, (i) 100% of the issued and
outstanding Equity Interests of each Subsidiary of such Grantor that is directly
owned by such Grantor, in each case together with the certificates (or other
agreements or instruments), if any, representing such shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:

 

(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(2)     in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.

 

“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.

 

“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.

 

4

--------------------------------------------------------------------------------

 

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

 

“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Minnesota except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

“USPTO” means the United States Patent and Trademark Office.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2.     Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations, each
Grantor hereby grants to the Secured Party, a continuing security interest in,
and a right to set off against, any and all right, title and interest of such
Grantor in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”): (a) all
Accounts; (b) all cash, currency and Cash Equivalents; (c) all Chattel Paper
(including Electronic Chattel Paper and Tangible Chattel Paper); (d) those
certain Commercial Tort Claims set forth on Schedule A (as updated from time to
time); (e) all Deposit Accounts; (f) all Documents; (g) all Equipment; (h) all
Fixtures; (i) all General Intangibles; (j) all Goods; (k) all Instruments; (l)
all Intellectual Property; (m) all Inventory; (n) all Investment Property; (o)
all Letter-of-Credit Rights; (p) all Payment Intangibles; (q) all Pledged
Equity; (r) all Securities Accounts; (s) all Software; (t) all Supporting
Obligations; (u) all Vehicles; (v) all books and records pertaining to the
Collateral; (w) all Accessions and all Proceeds and products of any and all of
the foregoing and (x) all other personal property of any kind or type whatsoever
now or hereafter owned by such Grantor or as to which such Grantor now or
hereafter has the power to transfer interest therein.

 

5

--------------------------------------------------------------------------------

 

 

The Grantors and the Secured Party hereby acknowledge and agree that the
security interest created hereby in the Collateral (a) constitutes continuing
collateral security for all of the Obligations, whether now existing or
hereafter arising and (b) is not to be construed as an assignment of any
Intellectual Property.

 

3.     Representations and Warranties. Each Grantor hereby represents and
warrants to the Secured Party that:

 

(a)     Ownership. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. There
exists no Adverse Claim with respect to the Pledged Equity of such Grantor.

 

(b)     Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Secured Party, in the Collateral of such Grantor and,
when properly perfected by filing, shall constitute a valid and perfected, first
priority security interest in such Collateral (including all uncertificated
Pledged Equity consisting of partnership or limited liability company interests
that do not constitute Securities), free and clear of all Liens except for
Permitted Liens. No Grantor has authenticated any agreement authorizing any
secured party thereunder to file a financing statement, except to perfect
Permitted Liens. The taking possession by the Secured Party of the certificated
securities (if any) evidencing the Pledged Equity and all other Instruments
constituting Collateral will perfect and establish the first priority of the
Secured Party’s security interest in all the Pledged Equity evidenced by such
certificated securities and such Instruments. With respect to any Collateral
consisting of a Deposit Account, Securities Intermediary or held in a Securities
Account, upon execution and delivery by the applicable Grantor, the applicable
Securities Intermediary and the Secured Party of an agreement granting control
to the Secured Party over such Collateral, the Secured Party shall have a valid
and perfected, first priority security interest in such Collateral.

 

(c)     Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm
Products, (iv) Manufactured Homes, (v) standing timber, (vi) an aircraft,
airframe, aircraft engine or related property, (vii) an aircraft leasehold
interest, (viii) a Vessel or (ix) any other interest in or to any of the
foregoing.

 

(d)     Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) no Account of a Grantor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Secured Party, has been endorsed over and delivered to,
or submitted to the control of, the Secured Party, (iv) no surety bond was
required or given in connection with any Account of a Grantor or the contracts
or purchase orders out of which they arose, (v) the right to receive payment
under each Account is assignable and (vi) no Account Debtor has any defense,
set-off, claim or counterclaim against any Grantor that can be asserted against
the Secured Party, whether in any proceeding to enforce the Secured Party’s
rights in the Collateral otherwise, except defenses, setoffs, claims or
counterclaims that are not, in the aggregate, material to the value of the
Accounts.

 

6

--------------------------------------------------------------------------------

 

 

(e)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of a Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor to the extent
such Grantor has complied with Section 4(e). No Inventory of a Grantor is held
by a Person other than a Grantor pursuant to consignment, sale or return, sale
on approval or similar arrangement. Collateral consisting of Inventory is of
good and merchantable quality, free from defects. None of such Inventory is
subject to any licensing, Patent, Trademark, trade name or Copyright with any
Person that restricts any Grantor’s ability to use, manufacture, lease, sell or
otherwise dispose of such Inventory. The completion of the manufacturing process
of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.

 

(f)     Authorization of Pledged Equity. All Pledged Equity (i) is duly
authorized and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, (iii)
is beneficially owned as of record by a Grantor and (iv) constitute all the
issued and outstanding shares of all classes of the equity of such Issuer issued
to such Grantor.

 

(g)    Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Secured Party, none of the Collateral consisting of an interest
in a partnership or a limited liability company (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.

 

(h)     Contracts; Agreements; Licenses. No Grantor has any material contracts,
agreements or licenses which are non-assignable by their terms, or as a matter
of law, or which prevent the granting of a security interest therein.

 

(i)     Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
such Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) the exercise by the Secured Party or
the Secured Parties of the rights and remedies provided for in this Agreement
(including, without limitation, as against any Issuer), except for (A) the
filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B) the filing of appropriate notices with the USPTO
and the United States Copyright Office, (C) obtaining control to perfect the
Liens created by this Agreement (to the extent required under Section 4(c)
hereof), (D) such actions as may be required by Laws affecting the offering and
sale of securities, (E) consents, authorizations, filings or other actions which
have been obtained or made, and (F) as may be required with respect to Vehicles
registered under a certificate of title.

 

7

--------------------------------------------------------------------------------

 

 

(j)     Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims seeking damages in excess of $50,000 other than as set
forth on Schedule A attached hereto.

 

(k)     Copyrights, Patents and Trademarks.

 

(i)       All Intellectual Property of such Grantor is valid, subsisting,
unexpired, enforceable and has not been abandoned.

 

(ii)      No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of any Intellectual
Property of any Grantor.

 

(iii)     All applications pertaining to the Copyrights, Patents and Trademarks
of each Grantor have been duly and properly filed, and all registrations or
letters pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued.

 

(iv)     No Grantor has made any assignment or agreement in conflict with the
security interest in the Intellectual Property of any Grantor hereunder.

 

(v)      Each Grantor and each of its Subsidiaries, own, or possess the right to
use, all of the Intellectual Property that is reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.

 

(vi)     No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed by any Grantor or any of its Subsidiaries infringes upon any rights
held by any other Person.

 

(vii)    No proceeding, claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of such Grantor, threatened, which, either
individually or in the aggregate, could reasonably be expected to constitute a
Material Adverse Occurrence.

 

8

--------------------------------------------------------------------------------

 

 

4.     Covenants. Each Grantor covenants that such Grantor shall:

 

(a)     Maintenance of Perfected Security Interest; Further Information.

 

(i)      Maintain the security interest created by this Agreement as a first
priority perfected security interest (subject only to Permitted Liens) and shall
defend such security interest against the claims and demands of all Persons
whomsoever (other than the holders of Permitted Liens).

 

(ii)    From time to time furnish to the Secured Party upon the Secured Party’s
reasonable request, statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Secured Party may reasonably request, all in reasonable detail.

 

(b)    Required Notifications. Each Grantor shall promptly notify the Secured
Party, in writing, of: (i) any Lien (other than Permitted Liens) on any of the
Collateral which would adversely affect the ability of the Secured Party to
exercise any of its remedies hereunder and (ii) the occurrence of any other
event which could reasonably be expected to have a material impairment on the
aggregate value of the Collateral or on the security interests created hereby.

 

(c)     Perfection through Possession and Control.

 

(i)     If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper or
Supporting Obligation, or if any property constituting Collateral shall be
stored or shipped subject to a Document, ensure that such Instrument, Tangible
Chattel Paper, Supporting Obligation or Document is either in the possession of
such Grantor at all times or, if requested by the Secured Party to perfect its
security interest in such Collateral, is delivered to the Secured Party duly
endorsed in a manner satisfactory to the Secured Party. Such Grantor shall
ensure that any Collateral consisting of Tangible Chattel Paper is marked with a
legend acceptable to the Secured Party indicating the Secured Party’s security
interest in such Tangible Chattel Paper. To the extent the value of all
certificated securities, Instruments, Documents, Supporting Obligation and
Tangible Chattel Paper not in the possession of the Secured Party exceeds
$50,000, the Grantors shall deliver such certificated securities, Instruments,
Documents, Supporting Obligations and Tangible Chattel Paper to the Secured
Party so that the value in the aggregate of all certificated securities,
Instruments, Documents, Supporting Obligations and Tangible Chattel Paper not in
the possession of the Secured Party does not exceed $50,000.

 

9

--------------------------------------------------------------------------------

 

 

(ii)     Deliver to the Secured Party promptly upon the receipt thereof by or on
behalf of a Grantor, all certificates and instruments constituting Certificated
Securities or Pledged Equity. Prior to delivery to the Secured Party, all such
certificates constituting Pledged Equity shall be held in trust by such Grantor
for the benefit of the Secured Party pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit A hereto or
other form acceptable to the Secured Party.

 

(iii)    If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, execute and deliver (and, with respect to any Collateral consisting of
a Securities Account or uncertificated Investment Property, cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Secured Party all control agreements,
assignments, instruments or other documents as reasonably requested by the
Secured Party for the purposes of obtaining and maintaining Control of such
Collateral.

 

(d)    Filing of Financing Statements, Notices, etc. Each Grantor shall execute
and deliver to the Secured Party and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Secured Party may reasonably request)
and do all such other things as the Secured Party may reasonably deem necessary
or appropriate (i) to assure to the Secured Party its security interests
hereunder, including (A) such instruments as the Secured Party may from time to
time reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, including, without limitation,
financing statements (including continuation statements), (B) with regard to
Copyrights, a Notice of Grant of Security Interest in Copyrights substantially
in the form of Exhibit B or other form acceptable to the Secured Party, (C) with
regard to Patents, a Notice of Grant of Security Interest in Patents for filing
with the USPTO substantially in the form of Exhibit C or other form acceptable
to the Secured Party and (D) with regard to Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the USPTO substantially in the
form of Exhibit D or other form acceptable to the Secured Party, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Secured Party of its rights and interests hereunder. Furthermore,
each Grantor also hereby irrevocably makes, constitutes and appoints the Secured
Party, its nominee or any other person whom the Secured Party may designate, as
such Grantor’s attorney in fact with full power and for the limited purpose to
prepare and file (and, to the extent applicable, sign) in the name of such
Grantor any financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents which
in the Secured Party’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until the Termination Date. Each Grantor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Secured Party without notice thereof to such Grantor wherever the Secured Party
may in its sole discretion desire to file the same.

 

10

--------------------------------------------------------------------------------

 

 

(e)     Collateral Held by Warehouseman, Bailee, etc.

 

(i)      If any Collateral is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor (A) notify the
Secured Party of such possession, (B) notify such Person in writing of the
Secured Party’s security interest for the benefit of the Secured Parties in such
Collateral, (C) instruct such Person to hold all such Collateral for the Secured
Party’s account and subject to the Secured Party’s instructions and (D) unless
otherwise consented to in writing by the Secured Party, obtain (1) a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Secured Party and (2) such other documentation required by the
Secured Party (including, without limitation, subordination and access
agreements).

 

(ii)     Perfect and protect such Grantor’s ownership interests in all Inventory
stored with a consignee against creditors of the consignee by filing and
maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required by the UCC to notify any prior creditors of the
consignee of the consignment arrangement, and taking such other actions as may
be appropriate to perfect and protect such Grantor’s interests in such inventory
under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC
or otherwise, which such financing statements filed pursuant to this Section
shall be assigned to the Secured Party.

 

(f)     Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be likely to adversely affect the value thereof, or allow any credit
or discount thereon, other than as normal and customary in the ordinary course
of a Grantor’s business. Each Grantor will deliver to the Secured Party a copy
of each material demand, notice or document received by it that questions or
calls into doubt the validity or enforceability of any Account.

 

(g)    Commercial Tort Claims. Execute and deliver such statements, documents
and notices and do and cause to be done all such things as may be required by
the Secured Party, or required by Law to create, preserve, perfect and maintain
the Secured Party’s security interest in any Commercial Tort Claims initiated by
or in favor of any Grantor.

 

(h)     Inventory. With respect to the Inventory of each Grantor:

 

(i)       At all times maintain inventory records reasonably satisfactory to the
Secured Party, keeping correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory and such Grantor’s cost therefore
and daily withdrawals therefrom and additions thereto.

 

11

--------------------------------------------------------------------------------

 

 

(ii)     Produce, use, store and maintain the Inventory with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).

 

(i)       Books and Records. Mark its books and records (and shall cause the
Issuer of the Pledged Equity of such Grantor to mark its books and records) to
reflect the security interest granted pursuant to this Agreement.

 

(i)     Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Secured Party shall have a perfected Lien
on such Fixture or real property.

 

(j)     Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.

 

(i)      Not without executing and delivering, or causing to be executed and
delivered, to the Secured Party such agreements, documents and instruments as
the Secured Party may reasonably require, issue or acquire any Pledged Equity
consisting of an interest in a partnership or a limited liability company that
(A) is dealt in or traded on a securities exchange or in a securities market,
(B) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (C) is an investment company security, (D) is held in a Securities
Account or (E) constitutes a Security or a Financial Asset.

 

(ii)     Without the prior written consent of the Secured Party, no Grantor will
(A) vote to enable, or take any other action to permit, any applicable Issuer to
issue any Investment Property or Equity Interests constituting partnership or
limited liability company interests, except for those additional Investment
Property or Equity Interests constituting partnership or limited liability
company interests that will be subject to the security interest granted herein
in favor of the Secured Parties, or (B) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Secured Party to sell,
assign or transfer any Investment Property or Pledged Equity or Proceeds
thereof. The Grantors will defend the right, title and interest of the Secured
Party in and to any Investment Property and Pledged Equity against the claims
and demands of all Persons whomsoever.

 

12

--------------------------------------------------------------------------------

 

 

(iii)    If any Grantor shall become entitled to receive or shall receive (A)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Secured Party, in accordance with the terms hereof.

 

(k)     Intellectual Property.

 

(i)      Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain; (B) notify the
Secured Party immediately if it knows that any material Copyright may become
injected into the public domain or of any materially adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any court or tribunal in the United States or
any other country) regarding a Grantor’s ownership of any such Copyright or its
validity; (C) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each material Copyright owned by a Grantor and to
maintain each registration of each material Copyright owned by a Grantor
including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Secured Party of any material
infringement, misappropriation, dilution or impairment of any Copyright of a
Grantor of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Copyright, including,
where appropriate, the bringing of suit for infringement, dilution or impairment
or seeking injunctive relief and seeking to recover any and all damages for such
infringement, misappropriation, dilution or impairment.

 

(ii)      Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Grantor hereunder.

 

(iii)     (A) Continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) maintain as in
the past the quality of products and services offered under such Trademark, (C)
employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Secured Party, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (E) not
(and not permit any licensee or sublicensee thereof to) do any act or omit to do
any act whereby any such Trademark may become invalidated.

 

13

--------------------------------------------------------------------------------

 

 

(iv)     Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

 

(v)      Notify the Secured Party and the Secured Parties immediately if it
knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the USPTO or any
court or tribunal in any country) regarding such Grantor ownership of any Patent
or Trademark or its right to register the same or to keep and maintain the same.

 

(vi)     Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the USPTO, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each material Patent and Trademark, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

 

(vii)    Promptly notify the Secured Party and the Secured Parties after it
learns that any material Patent or Trademark included in the Collateral is
infringed, misappropriated, diluted or impaired by a third party and promptly
sue for infringement, misappropriation, dilution or impairment, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation, dilution or impairment, or to take such other
actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.

 

(viii)   Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder.

 

(ix)     Grants to the Secured Party a royalty free license to use such
Grantor’s Intellectual Property in connection with the enforcement of the
Secured Party’s rights hereunder, but only to the extent any license or
agreement granting such Grantor rights in such Intellectual Property do not
prohibit such use by the Secured Party.

 

Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.

 

14

--------------------------------------------------------------------------------

 

 

(l)     Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted).

 

(m)   Government Contracts. Promptly notify the Secured Party, in writing, if it
enters into any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation to any
Grantor under any Account.

 

(n)     Vehicles. Upon the request of the Secured Party upon the occurrence and
during the continuance of an Event of Default, file or cause to be filed in each
office in each jurisdiction which the Secured Party shall deem reasonably
advisable to perfect its Liens on the Vehicles, all applications for
certificates of title or ownership (and any other necessary documentation)
indicating the Secured Party’s first priority Lien on the Vehicle (subject to
any Permitted Liens) covered by such certificate.

 

(o)     Internet Property Rights. With respect to its rights, titles and
interests in and to any internet domain names or registration rights relating
thereto, and any internet websites or the content thereof (collectively,
“Internet Property Rights”) whether now existing or hereafter created or
acquired and wheresoever located, each Grantor shall cause to be delivered to
the Secured Party an undated transfer document with respect to each of its
internet domain names, duly executed in blank by such Grantor and in the form
required by the applicable internet domain name registrar, sufficient to effect
the transfer of each internet domain name to the transferee thereof named in
such transfer form upon delivery to such registrar.

 

(p)     Further Assurances.

 

(i)      Promptly upon the request of the Secured Party and at the sole expense
of the Grantors, duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (A) the assignment of any Material Contract, (B) with
respect to Government Contracts, assignment agreements and notices of
assignment, in form and substance satisfactory to the Secured Party, duly
executed by any Grantors party to such Government Contract in compliance with
the Assignment of Claims Act (or analogous state applicable Law), and (C) all
applications, certificates, instruments, registration statements, and all other
documents and papers the Secured Party may reasonably request and as may be
required by law in connection with the obtaining of any consent, approval,
registration, qualification, or authorization of any Person deemed necessary or
appropriate for the effective exercise of any rights under this Agreement;
provided that no Grantor shall be required to take any action to perfect a
security interest in any Collateral that the Secured Party reasonably determines
in its sole discretion that the costs and burdens to the Grantors of perfecting
a security interest in such Collateral (including any applicable stamp,
intangibles or other taxes) are excessive in relation to value to the Secured
Party afforded thereby.

 

15

--------------------------------------------------------------------------------

 

 

(ii)     From time to time upon the Secured Party’s reasonable request, promptly
furnish such updates to the information disclosed pursuant to this Agreement and
the Credit Agreement, including any Schedules hereto or thereto, such that such
updated information is true and correct as of the date so furnished.

 

5.    Authorization to File Financing Statements. Each Grantor hereby authorizes
the Secured Party to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Secured Party may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC, which such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of Collateral that describes such property in any
other manner as the Secured Party may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted herein, including, without limitation,
describing such property as “all assets, whether now owned or hereafter
acquired” or “all personal property, whether now owned or hereafter acquired.”

 

6.     Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Secured Party
may, at its sole option and in its sole discretion, perform the same and in so
doing may expend such sums as the Secured Party may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien, expenditures made in defending against any adverse claim
and all other expenditures which the Secured Party may make for the protection
of the security hereof or which may be compelled to make by operation of Law.
All such sums and amounts so expended shall be repayable by the Grantors on a
joint and several basis promptly upon timely notice thereof and demand therefor,
shall constitute additional Obligations and shall bear interest from the date
said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Secured Party on behalf of any Grantor, and no such
advance or expenditure therefor, shall relieve the Grantors of any Default or
Event of Default. The Secured Party may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Grantor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

 

16

--------------------------------------------------------------------------------

 

 

7.     Remedies.

 

(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Secured Party on behalf of the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Obligations, or by any
applicable Law (including, but not limited to, levy of attachment, garnishment
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further, the Secured Party may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Grantors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Grantors to assemble and
make available to the Secured Party at the expense of the Grantors any
Collateral at any place and time designated by the Secured Party which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Grantors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels
any or all Collateral held by or for it at public or private sale (which in the
case of a private sale of Pledged Equity, shall be to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof), at any exchange or broker’s board or elsewhere,
by one or more contracts, in one or more parcels, for money, upon credit or
otherwise, at such prices and upon such terms as the Secured Party deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, in the case of a sale of Pledged Equity,
that the Secured Party shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the Issuer of such
securities to register such securities for public sale under the Securities Act
of 1933. The Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by applicable Law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold.
Neither the Secured Party’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Grantor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrowers in accordance
with the notice provisions of the Credit Agreement at least 10 days before the
time of sale or other event giving rise to the requirement of such notice. Each
Grantor further acknowledges and agrees that any offer to sell any Pledged
Equity which has been (A) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of Minnesota, Minnesota (to the extent that such offer may be advertised without
prior registration under the Securities Act of 1933), or (B) made privately in
the manner described above shall be deemed to involve a “public sale” under the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act of 1933, and the Secured Party may, in such event, bid for
the purchase of such securities. The Secured Party shall not be obligated to
make any sale or other disposition of the Collateral regardless of notice having
been given. To the extent permitted by applicable Law, any Secured Party may be
a purchaser at any such sale. To the extent permitted by applicable Law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Secured Party may
postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Secured Party may further
postpone such sale by announcement made at such time and place. To the extent
permitted by applicable Law, each Grantor waives all claims, damages and demands
it may acquire against the Secured Party or any Secured Party arising out of the
exercise by them of any rights hereunder except to the extent any such claims,
damages or demands result solely from the gross negligence or willful misconduct
of the Secured Party as determined by a final non-appealable judgment of a court
of competent jurisdiction, in each case against whom such claim is asserted.
Each Grantor agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC and that any sale of Collateral to a licensor
pursuant to the terms of a license agreement between such licensor and a Grantor
is sufficient to constitute a commercially reasonable sale (including as to
method, terms, manner, and time) within the meaning of Section 9-610 of the UCC.

 

17

--------------------------------------------------------------------------------

 

 

(b)     Remedies Relating to Accounts.

 

(i)      During the continuation of an Event of Default, whether or not the
Secured Party has exercised any or all of its rights and remedies hereunder, (A)
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Secured Party) its Account Debtors and parties to the Material Contracts
subject to a security interest hereunder that such Accounts and the Material
Contracts have been assigned to the Secured Party and promptly upon request of
the Secured Party, instruct all account debtors to remit all payments in respect
of Accounts to a mailing location selected by the Secured Party and (B) the
Secured Party shall have the right to enforce any Grantor’s rights against its
customers and account debtors, and the Secured Party or its designee may notify
any Grantor’s customers and account debtors that the Accounts of such Grantor
have been assigned to the Secured Party or of the Secured Party’s security
interest therein, and may (either in its own name or in the name of a Grantor or
both) demand, collect (including without limitation by way of a lockbox
arrangement), receive, take receipt for, sell, sue for, compound, settle,
compromise and give acquittance for any and all amounts due or to become due on
any Account, and, in the Secured Party’s discretion, file any claim or take any
other action or proceeding to protect and realize upon the security interest of
the Secured Parties in the Accounts.

 

(ii)      Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Secured Party in accordance with the provisions
hereof shall be solely for the Secured Party’s own convenience and that such
Grantor shall not have any right, title or interest in such Accounts or in any
such other amounts except as expressly provided herein. Neither the Secured
Party nor the Secured Parties shall have any liability or responsibility to any
Grantor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance.

 

(iii)    During the continuation of an Event of Default, (A) the Secured Party
shall have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and the Grantors shall furnish all such assistance and information as
the Secured Party may require in connection with such test verifications, (B)
upon the Secured Party’s request and at the expense of the Grantors, the
Grantors shall cause independent public accountants or others satisfactory to
the Secured Party to furnish to the Secured Party reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (C) the Secured Party in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Secured Party’s satisfaction the existence, amount and terms of any Accounts.

 

(iv)     Upon the request of the Secured Party, each Grantor shall forward to
the Secured Party, on the last Business Day of each week, deposit slips related
to all cash, money, checks or any other similar items of payment received by the
Grantor during such week, and, if requested by the Secured Party, copies of such
checks or any other similar items of payment, together with a statement showing
the application of all payments on the Collateral during such week and a
collection report with regard thereto, in form and substance satisfactory to the
Secured Party.

 

(c)     Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Secured Party may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts subject to control agreements or held with any Secured Party.

 

18

--------------------------------------------------------------------------------

 

 

(d)     Investment Property/Pledged Equity. Upon the occurrence of an Event of
Default and during the continuation thereof: the Secured Party shall have the
right to receive any and all cash dividends, payments or distributions made in
respect of any Investment Property or Pledged Equity or other Proceeds paid in
respect of any Investment Property or Pledged Equity, and any or all of any
Investment Property or Pledged Equity may, at the option of the Secured Party,
be registered in the name of the Secured Party or its nominee, and the Secured
Party or its nominee may thereafter exercise (i) all voting, corporate and other
rights pertaining to such Investment Property, or any such Pledged Equity at any
meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (ii) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property or Pledged Equity as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Investment Property or Pledged Equity upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate,
partnership or limited liability company structure of any Issuer or upon the
exercise by any Grantor or the Secured Party of any right, privilege or option
pertaining to such Investment Property or Pledged Equity, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property or Pledged Equity with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Secured Party may determine), all without liability except to account for
property actually received by it; but the Secured Party shall have no duty to
any Grantor to exercise any such right, privilege or option and the Secured
Party shall not be responsible for any failure to do so or delay in so doing. In
furtherance thereof, each Grantor hereby authorizes and instructs each Issuer
with respect to any Collateral consisting of Investment Property and/or Pledged
Equity to (A) comply with any instruction received by it from the Secured Party
in writing that (1) states that an Event of Default has occurred and is
continuing and (2) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying following
receipt of such notice and prior to notice that such Event of Default is no
longer continuing, and (B) except as otherwise expressly permitted hereby, pay
any dividends, distributions or other payments with respect to any Investment
Property or Pledged Equity directly to the Secured Party. Unless an Event of
Default shall have occurred and be continuing and the Secured Party shall have
given notice to the relevant Grantor of the Secured Party’s intent to exercise
its corresponding rights pursuant to this Section 7, each Grantor shall be
permitted to receive all cash dividends, payments or other distributions made in
respect of any Investment Property and any Pledged Equity, in each case paid in
the normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and other corporate, company and partnership rights with respect to any
Investment Property and Pledged Equity to the extent not inconsistent with the
terms of this Agreement and the other Loan Documents.

 

(e)     Material Contracts. Upon the occurrence of an Event of Default and
during the continuation thereof, the Secured Party shall be entitled to (but
shall not be required to): (i) proceed to perform any and all obligations of the
applicable Grantor under any Material Contract and exercise all rights of such
Grantor thereunder as fully as such Grantor itself could, (ii) do all other acts
which the Secured Party may deem necessary or proper to protect its security
interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or applicable Law, and (iii) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under such
Material Contract.

 

19

--------------------------------------------------------------------------------

 

 

(f)     Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Secured Party shall have the right to enter and remain upon the various premises
of the Grantors without cost or charge to the Secured Party, and use the same,
together with materials, supplies, books and records of the Grantors for the
purpose of collecting and liquidating the Collateral, or for preparing for sale
and conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Secured Party may remove Collateral, or any part
thereof, from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral. If the Secured Party exercises
its right to take possession of the Collateral, each Grantor shall also at its
expense perform any and all other steps reasonably requested by the Secured
Party to preserve and protect the security interest hereby granted in the
Collateral, such as placing and maintaining signs indicating the security
interest of the Secured Party, appointing overseers for the Collateral and
maintaining inventory records.

 

(g)    Nonexclusive Nature of Remedies. Failure by the Secured Party or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Obligations, or as
provided by Law, or any delay by the Secured Party or the Secured Parties in
exercising the same, shall not operate as a waiver of any such right, remedy or
option. No waiver hereunder shall be effective unless it is in writing, signed
by the party against whom such waiver is sought to be enforced and then only to
the extent specifically stated, which in the case of the Secured Party or the
Secured Parties shall only be granted as provided herein. To the extent
permitted by Law, neither the Secured Party, the Secured Parties, nor any party
acting as attorney for the Secured Party or the Secured Parties, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder as
determined by a final non-appealable judgment of a court of competent
jurisdiction. The rights and remedies of the Secured Party and the Secured
Parties under this Agreement shall be cumulative and not exclusive of any other
right or remedy which the Secured Party or the Secured Parties may have.

 

(h)    Retention of Collateral. In addition to the rights and remedies
hereunder, the Secured Party may, in compliance with Sections 9-620 and 9-621 of
the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Obligations. Unless and until the Secured Party shall have provided such
notices, however, the Secured Party shall not be deemed to have retained any
Collateral in satisfaction of any Obligations for any reason.

 

(i)     Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted
by applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Secured Party or the Secured Parties are legally entitled, the Grantors shall be
jointly and severally liable for the deficiency, together with interest thereon
at the Default Rate, together with the costs of collection and the fees, charges
and disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Obligations shall be returned to the Grantors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

 

20

--------------------------------------------------------------------------------

 

 

(j)     Registration Rights.

 

(i)      If the Secured Party shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (A) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Secured Party, necessary or advisable to register such
Restricted Securities Collateral, or that portion thereof to be sold, under the
provisions of the Securities Act, (B) use its commercially reasonable efforts to
cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of such Restricted Securities Collateral, or that portion thereof to be
sold, and (C) make all amendments thereto and/or to the related prospectus
which, in the opinion of the Secured Party, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause each applicable Issuer (and the officers and directors
thereof) to comply with the provisions of the securities or “Blue Sky” laws of
any and all jurisdictions which the Secured Party shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of the Securities
Act.

 

(ii)     Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Secured Party, that the Secured Party has
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

21

--------------------------------------------------------------------------------

 

 

8.     Rights of the Secured Party.

 

(a)     Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Secured Party, and each
of its designees or agents, as attorney-in-fact of such Grantor, irrevocably and
with power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuance of an Event of Default:

 

(i)       to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Secured Party may reasonably determine;

 

(ii)      to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

 

(iii)     to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Secured Party may deem
reasonably appropriate;

 

(iv)     to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

 

(v)      to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Secured Party were the absolute owner thereof for all purposes;

 

(vi)     to adjust and settle claims under any insurance policy relating
thereto;

 

(vii)    to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Secured Party may determine necessary in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated herein;

 

(viii)   to institute any foreclosure proceedings that the Secured Party may
deem appropriate;

 

(ix)     to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 

22

--------------------------------------------------------------------------------

 

 

(x)     to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Secured Party may reasonably deem appropriate;

 

(xi)     to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Secured Party or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof;

 

(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(xiii)   to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Secured Party or as the Secured Party shall direct;

 

(xiv)   to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

 

(xv)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Secured Party may request to evidence the security interests created hereby in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby; and

 

(xvi)   do and perform all such other acts and things as the Secured Party may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until the date on which all Obligations are indefeasibly paid in
full and the Commitments have terminated. The Secured Party shall be under no
duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Secured Party in
this Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Secured Party shall not be liable for any act or omission or for
any error of judgment or any mistake of fact or law in its individual capacity
or its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. This power of attorney is
conferred on the Secured Party solely to protect, preserve and realize upon its
security interest in the Collateral and shall not impose any duty upon the
Secured Party to exercise any such powers.

 

23

--------------------------------------------------------------------------------

 

 

(b)     Assignment by the Secured Party. The Secured Party may from time to time
assign the Obligations to a successor Secured Party appointed in accordance with
the Credit Agreement, and such successor shall be entitled to all of the rights
and remedies of the Secured Party under this Agreement in relation thereto.

 

(c)     The Secured Party’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Secured Party hereunder, the Secured Party shall have no duty or liability to
preserve rights pertaining thereto, it being understood and agreed that the
Grantors shall be responsible for preservation of all rights in the Collateral,
and the Secured Party shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors. The
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which the Secured Party accords
its own property, which shall be no less than the treatment employed by a
reasonable and prudent agent in the industry, it being understood that the
Secured Party shall not have responsibility for taking any necessary steps to
preserve rights against any parties with respect to any of the Collateral. In
the event of a public or private sale of Collateral pursuant to Section 7
hereof, the Secured Party shall have no responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Secured Party
has or is deemed to have knowledge of such matters, or (ii) taking any steps to
clean, repair or otherwise prepare the Collateral for sale.

 

(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Secured Party nor any
Secured Party shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Secured Party or any Secured Party of any payment relating to
such Account pursuant hereto, nor shall the Secured Party or any Secured Party
be obligated in any manner to perform any of the obligations of a Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

(e)     Releases of Collateral.

 

(i)       If any Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Secured Party, at the request and sole expense of such Grantor, shall promptly
execute and deliver to such Grantor all releases and other documents, and take
such other action, reasonably necessary for the release of the Liens created
hereby or by any other Collateral Document on such Collateral.

 

24

--------------------------------------------------------------------------------

 

 

(ii)     The Secured Party may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

 

9.    Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable as set forth in Section 8.02 of the Credit
Agreement) any payments in respect of the Obligations and any proceeds of the
Collateral, when received by the Secured Party or any Secured Party in cash or
Cash Equivalents will be applied in reduction of the Obligations in such order
of application as the Secured Party may elect.

 

10.   Continuing Agreement.

 

(a)     This Agreement shall remain in full force and effect until the
Termination Date, at which time this Agreement shall be automatically terminated
(other than obligations under this Agreement which expressly survive such
termination) and the Secured Party shall, upon the request and at the expense of
the Grantors, forthwith release all of its liens and security interests
hereunder and shall execute and deliver all UCC termination statements and/or
other documents reasonably requested by the Grantors evidencing such
termination.

 

(b)     This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Secured Party or any Secured Party as a preference, fraudulent conveyance or
otherwise under any Debtor Relief Law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including without limitation any reasonable legal fees and disbursements)
incurred by the Secured Party or any Secured Party in defending and enforcing
such reinstatement shall be deemed to be included as a part of the Obligations.

 

11.   Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 12 of the Credit Agreement.

 

12.   Successors in Interest. This Agreement shall be binding upon each Grantor,
its successors and assigns and shall inure, together with the rights and
remedies of the Secured Party and the Secured Parties hereunder, to the benefit
of the Secured Party and the Secured Parties and their successors and permitted
assigns.

 

25

--------------------------------------------------------------------------------

 

 

13.   Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 9.02 of the Credit Agreement;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Borrowers set forth in the Credit Agreement.

 

14.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered, upon the request of any party, such fax transmission or electronic
mail transmission shall be promptly followed by such manually executed
counterpart.

 

15.   Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

16.   Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.

 

(a)     This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the laws of the State of
Minnesota, except to the extent that the perfection of the security interest
hereunder, or the enforcement of any remedies hereunder, with respect to any
particular Collateral shall be governed by the laws of a jurisdiction other than
the State of Minnesota.

 

(b)     Venue. AT THE OPTION OF THE SECURED PARTY, THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT TO WHICH ANY GRANTOR IS A PARTY MAY BE ENFORCED IN ANY FEDERAL
COURT OR MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA;
AND EACH GRANTOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND
WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT
ANY GRANTOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT
OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE SECURED PARTY AT ITS OPTION
SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND
VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER
APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

 

(c)     WAIVER OF TRIAL BY JURY. THE GRANTORS AND THE SECURED PARTY EACH WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS (i) UNDER THE LOAN DOCUMENTS OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION THEREWITH OR (ii) ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

26

--------------------------------------------------------------------------------

 

 

17.   Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

18.   Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

 

19.   Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Secured Party shall have
the right to proceed against such other property, guarantee or endorsement upon
the occurrence of any Event of Default, and the Secured Party shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Secured Party shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or the Obligations or any of the rights of
the Secured Party or the Secured Parties under this Agreement, under any other
of the Loan Documents or under any other document relating to the Obligations.

 

20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Secured Party a Joinder Agreement in a form provided by the Secured Party.
Immediately upon such execution and delivery of such Joinder Agreement (and
without any further action), each such additional Person will become a party to
this Agreement as an “Grantor” and have all of the rights and obligations of a
Grantor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

 

21.     Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the applicable Grantors pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.

 

27

--------------------------------------------------------------------------------

 

 

22.   Joint and Several Obligations of Grantors.

 

(a)     Each of the Grantors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Secured
Party under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Grantors and in consideration of the undertakings of
each of the Grantors to accept joint and several liability for the obligations
of each of them.

 

(b)     Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Obligations, it being the intention of the parties
hereto that (i) all the Obligations shall be the joint and several obligations
of each of the Grantors without preferences or distinction among them and (ii) a
separate action may be brought against each Grantor to enforce this Agreement
whether or not the Borrower, any other Grantor or any other person or entity is
joined as a party.

 

(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).

 

23.     Marshaling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

24.   Injunctive Relief.

 

(a)    Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Secured Party. Therefore, each Grantor agrees that the Secured Party, at
the option of the Secured Party, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

28

--------------------------------------------------------------------------------

 

 

(b)    The Secured Party and each Grantor hereby agree that no such Person shall
have a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any dispute under this Agreement or any other Loan Document,
whether such dispute is resolved through arbitration or judicially.

 

25.   Effect on Existing Security Agreement. The Existing Security Agreement is
amended and restated in its entirety by this Agreement, but such amendment and
restatement does not alter the original date and continuing effectiveness of,
the Existing Security Agreement.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS:  AIR T, INC.      

By:                                                                             
              

Name: Brett Reynolds

Title:   Chief Financial Officer

          AIRCO, LLC      

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

          CSA AIR, INC.      

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

          GLOBAL AVIATION SERVICES, LLC      

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

          GLOBAL GROUND SUPPORT, INC.      

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

      JET YARD, LLC      

By: Stratus Aero Partners, LLC

Its:  Sole Member

     

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

                   

 

--------------------------------------------------------------------------------

 

 

  MOUNTAIN AIR CARGO, INC.      

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

          STRATUS AERO PARTNERS, LLC      

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

          AIR T GLOBAL LEASING, LLC      

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

          AIRCO SERVICES, LLC      

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

         

SPACE AGE INSURANCE COMPANY

     

By:                                                                             
              

Name: Candice L. Otey

Title:    Secretary

 

 

 

 

Worthington acquisition, LLC, a north

Carolina limited liability company

      By:                                                                       
      Name:                                                                    
        Its:                                                                    
     

  

 

--------------------------------------------------------------------------------

 

 

 

 

Worthington aviation, LLC, a North

Carolina limited liability company

        By:                                                                    
        Name:                                                                  
          Its:                                                                  
                     

Worthington MRO, LLC, a North Carolina

limited liability company

        By:                                                                    
        Name:                                                                  
          Its:                                                                  
       

 

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the date first above written.

 

MINNESOTA BANK & TRUST,

as Secured Party

 

By:                                                                  

Name:   Eric P. Gundersen

Title:     Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Security Agreement Signature Page]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Commercial Tort Claims in Excess of $50,000

 

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

[FORM OF]

 

IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
__________________ the following Equity Interests of [___________], a
[_________] [corporation] [limited liability company]:

               

No. of Shares                                                                   
  Certificate No.

 

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

 

                                                                                
    By:                                                                         
Name:                                                                    
Title:                                                                    

 

  

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

[FORM OF]

 

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

 

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of March 28,
2019 (as amended, modified, extended, restated, renewed, replaced, or
supplemented from time to time, the “Agreement”) by and among the Grantors party
thereto (each an “Grantor” and collectively, the “Grantors”) and MINNESOTA BANK
& TRUST, as Secured Party (the “Secured Party”), the undersigned Grantor has
granted a continuing security interest in and continuing lien upon the
copyrights and copyright applications shown on Schedule 1 attached hereto to the
Secured Party.

 

The undersigned Grantor and the Secured Party, hereby acknowledge and agree that
the security interest in the foregoing copyrights and copyright applications
(a) may only be terminated in accordance with the terms of the Agreement and
(b) is not to be construed as an assignment of any copyright or copyright
application.

 

 

Very truly yours,

 

[GRANTOR]

      By:                                                                       
  Name:                                                                    
Title:                                                                    

 

                              

 

Acknowledged and Accepted:

 

MINNESOTA BANK & TRUST,

as Secured Party

 

By:                                                                       

Name:                                                                  

Title:                                                                    

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

[FORM OF]

 

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of March 28,
2019 (as amended, modified, extended, restated, renewed, replaced, or
supplemented from time to time, the “Agreement”) by and among the Grantors party
thereto (each an “Grantor” and collectively, the “Grantors”) and MINNESOTA BANK
& TRUST, as Secured Party (the “Secured Party”), the undersigned Grantor has
granted a continuing security interest in and continuing lien upon the patents
and patent applications shown on Schedule 1 attached hereto to the Secured
Party.

 

The undersigned Grantor and the Secured Party, hereby acknowledge and agree that
the security interest in the foregoing patents and patent applications (a) may
only be terminated in accordance with the terms of the Agreement and (b) is not
to be construed as an assignment of any patent or patent application.

 

 

 

Very truly yours,

 

[GRANTOR]

      By:                                                                       
  Name:                                                                    
Title:                                                                    

 

 

 

Acknowledged and Accepted:

 

MINNESOTA BANK & TRUST,

as Secured Party

 

By:                                                                       

Name:                                                                  

Title:                                                                    

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D

 

[FORM OF]

 

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of March 28, 2019 (as amended, modified, extended, restated, renewed,
replaced, or supplemented from time to time, the “Agreement”) by and among the
Grantors party thereto (each a “Grantor” and collectively, the “Grantors”) and
MINNESOTA BANK & TRUST, as Secured Party (the “Secured Party”), the undersigned
Grantor has granted to the Secured Party a continuing security interest in and
continuing lien upon the trademarks and trademark applications shown on Schedule
1 attached hereto together with the goodwill of the business with which such
trademarks and trademark applications are associated.

 

The undersigned Grantor and the Secured Party, hereby acknowledge and agree that
the security interest in the foregoing trademarks and trademark applications
(a) may only be terminated in accordance with the terms of the Agreement and
(b) is not to be construed as an assignment of any trademark or trademark
application.

 

 

Very truly yours,

 

[GRANTOR]

      By:                                                                       
  Name:                                                                    
Title:                                                                    

 

 

 

Acknowledged and Accepted:

 

MINNESOTA BANK & TRUST,

as Secured Party

 

By:                                                                       

Name:                                                                  

Title:                                                                    

 

 

 